946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Anteous WINSLOW, Appellant.
No. 90-3277.
United States Court of Appeals, District of Columbia Circuit.
June 18, 1991.

Appeal from the United States District Court for the District of Columbia, Cr. No. 90-00224-01;  Lamberth, J.
Before WALD, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.   The district court did not commit plain error by asking appellant a single clarifying question at the conclusion of his testimony.   The trial judge's question in no way "create[d] an appearance of partiality" or undermined the effective functioning of counsel.   See United States v. Norris, 873 F.2d 1519, 1526 (D.C.Cir.), cert. denied, 110 S.Ct. 113 (1989), quoting  United States v. Liddy, 509 F.2d 428, 438-39 (D.C.Cir.1974) (en banc ), cert. denied, 420 U.S. 911 (1975);   see also United States v. Benefield, 889 F.2d 1061, 1066 (11th Cir.1989).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.